                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

 DAVID TIJERINA                                     §

 v.                                                 §   CIVIL ACTION NO. 5:16-cv-102
 DR. REGINALDO STANLEY, ET AL.                      §


               ORDER ADOPTING REPORT AND RECOMMENDATION OF THE
                        UNITED STATES MAGISTRATE JUDGE

       The Plaintiff David Tijerina, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

§ 1983 complaining of violations of his constitutional rights. This Court ordered that the case be

referred to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges. The named Defendants are: Dr. Reginaldo Stanley; Nurse Practitioner Jammie

Barker; a John Doe defendant identified as the pharmacist at the Telford Unit; Physician’s Assistant

Steven Roberts; Pam Pace, the practice manager at the Coffield Unit; Dr. Paul Shrode, a physician at

the Coffield Unit; and Cathy McPeak, identified as a grievance coordinator but in fact the practice

manager at the Telford Unit.

         The Magistrate Judge entered a Report and Recommendation on December 3, 2018 (Docket

 No. 79) recommending the case be dismissed with prejudice as frivolous for purposes of proceeding

 in forma pauperis. Plaintiff filed objections on December 26, 2018. The Court conducts the

 following de novo review.

 I. The Plaintiff’s Complaint

         The Plaintiff’s second amended complaint (Docket No. 53) is the operative pleading in the

 lawsuit. Plaintiff complains of the medical care he received between January, 2015 and December,

 2017. He stated he complained of heartburn and blood in his stool in January of 2015, but only

 received Zantac until he collapsed in his cell and had to be taken to a free-world hospital. In
February of 2015, Nurse Practitioner Barker told him he had tested positive for a bacteria called

H.pylori, and he was started on antibiotics which had adverse side effects. Later, a blood test

showed he did not have H.pylori. Nonetheless, he was kept on the antibiotics for over two weeks.

       Plaintiff asserts he was in severe distress and could not pass stool, and on February 20, 2015,

Nurse Practitioner Barker ordered X-rays. According to Plaintiff, he was diagnosed with severe

constipation and given medication for this condition.      Plaintiff lost consciousness in his cell on

March 7, 2015, and was taken to the infirmary on a gurney, where he was placed in an observation

cell but not given any pain medication.

       Plaintiff stated that on March 23, 2015, he received a medical lay-in and saw Nurse

Practitioner Barker, who ordered more X-rays and said she would refer him to a gastrointestinal

doctor in three months if his condition did not improve. He asked for pain medication and a faster

referral but she refused.

       Plaintiff stated that on May 12, 2015, he was transported to a free-world hospital, Wadley

Regional Medical Center, where he was found to have developed irritable bowel syndrome. Bentyl

was prescribed, but Plaintiff never received it, instead being given what he describes as a “less

effective” medication called metoclopramide simply because it was cheaper. He saw Nurse

Practitioner Barker three days later and she discontinued the metoclopramide and ordered other

medications for him, but Plaintiff contends he never received them.

       Plaintiff stated that on May 28, 2015, Dr. Stanley ordered lab work for him.      On June 26,

2015, Plaintiff was called to the infirmary and asked why he had not left on the medical chain that

morning, but he did not recall being notified of a medical chain. He was suffering severe

abdominal pain and Nurse Practitioner Barker ordered him sent to a free-world hospital, where he

was given morphine and a CT scan.

       Plaintiff stated that a few days later, on June 29, 2015, he had a telemedicine appointment



                                            Page 2 of 13
with a doctor in Galveston, who told him the antibiotics he was taking were wrong and prescribed

fiber laxatives and a medication called Prilosec. Plaintiff had an enema the next day, but it did not

work and he had to have a bigger one.

       Plaintiff stated that on August 5, 2015, Nurse Practitioner Barker denied telling him she was

going to prescribe medication for him and refused to give him pain medication or a medically

prescribed diet. On August 21, Plaintiff was seen by Dr. Larson, who performed an endoscopy

and a colonoscopy. Plaintiff states Dr. Larson prescribed multivitamins, Caltrate and Miralax, but

he did not get any of these until September 4, when another medical provider named Moreland

ordered the Caltrate.

       Plaintiff stated that on September 9, 2015, he saw Nurse Practitioner Barker, but she denied

he had colon polyps and refused to order the multivitamins or Miralax or to give him any adequate

pain medication. He asserted she made a false entry in his medical records stating that he refused

treatment and signed a refusal of treatment form.

       Plaintiff stated that on September 25, 2015, he saw Nurse Practitioner Barker after some

delays. According to Plaintiff, she refused to provide any pain medication and stated she did not

care if Plaintiff filed any more complaints against her. Plaintiff concedes Nurse Practitioner Barker

did order another X-ray and then prescribed acidophilus and a pain medication called Tegretol, as

well as a medication called magnesium citrate, which Plaintiff refused because it made him vomit.

Plaintiff stated that on October 11, 2015, he was told the Tegretol had been discontinued because

it conflicted with the acidophilus, even though he had never received either of them.

       Plaintiff stated that a few weeks later, on November 6, 2015, he was sent to Hospital

Galveston. He told the doctor the prison officials were refusing to give him Miralax, and the doctor

said he would order it again.

       According to Plaintiff, on November 18, 2015, Nurse Practitioner Barker told him that she



                                            Page 3 of 13
would order Miralax, but then denied he had colitis, gastroenteritis or colon polyps. An ultrasound

on December 8 showed Plaintiff’s spleen was enlarged. He asked for treatment in January of 2016,

but was denied.

         Plaintiff stated that several months later, in August of 2016, he saw Dr. Stanley, whom he

says seemed disappointed to find Plaintiff’s medical records showed gastroenteritis and colitis. He

contends Dr. Stanley refused to treat these conditions or give him pain medication. Plaintiff stated

Dr. Stanley described his enlarged spleen as “just a little swelling.”

         Plaintiff stated he also asked Dr. Stanley about his irritable bowel syndrome. Dr. Stanley told

him he would have it for about seven years and then it would go away, which Plaintiff asserts is

false.   He complained about pain, vomiting, inability to pass stool and blood in his stool, but Dr.

Stanley only gave him milk of magnesia and told him not to bother asking for pain medication.

According to Plaintiff, when he asked for the acidophilus, Dr. Stanley said he was not doing any

negotiating and had Plaintiff taken back to his cell by security.

         Plaintiff stated that around September 23 or 24, 2016, it was determined he had a urinary

tract infection and a kidney infection. A few days later, he told an officer he was throwing up blood

and having severe chest pains. Nurse Practitioner Barker told him he had been checked from top to

bottom and she would not send him to an outside hospital for treatment.

         Plaintiff complained John Doe No. 1, apparently the pharmacist, interfered with his medical

treatment by blocking approval of medications without legitimate reasons. He asserted Dr. Shrode

has ignored his requests for care and told him the colonoscopy did not show colitis even though the

doctor is aware of Plaintiff’s medical records. Plaintiff further asserted that Dr. Shrode has falsified

his medical records, pointing to an instance in which the doctor noted Plaintiff received pain

medications, a medicine called simethicone and vitamin D at a visit when, in fact, Plaintiff had

received none of those. Plaintiff stated many other medical providers also enter non-existent



                                              Page 4 of 13
medications in to his records. He claimed Practice Manager Pace is the supervisor of medical

personnel at the Coffield Unit but took no corrective action and has falsified medical records to

show non-existent appointments.

II. The Martinez Report and the Report of the Magistrate Judge

        The Magistrate Judge ordered prison officials to provide a Martinez Report consisting of

Plaintiff’s medical, grievance and classification records, along with any other records, incident

reports or investigations concerning his claims. See Martinez v. Aaron, 570 F.2d 317, 319 (10th

Cir. 1978); Parker v. Carpenter, 978 F.2d 190, 191–92 n.2 (5th Cir. 1992). Plaintiff was provided

with a copy of the Martinez Report, consisting of 3,616 total pages, and filed his second amended

complaint in response.

        After summarizing some 26 Step One and Step Two grievances filed by Plaintiff, the

Magistrate Judge reviewed Plaintiff’s extensive medical records. These records show Plaintiff

was seen and treated by medical personnel on dozens of occasions, including trips to Wadley

Regional Medical Center as well as Hospital Galveston. The Magistrate Judge observed Plaintiff

has had numerous labs and tests done, including abdominal X-rays and a colonoscopy, of which the

majority proved negative; however, the medical personnel have noted Plaintiff was simply unwilling

to accept the results.

        Plaintiff argued his medical records have been falsified, but the Magistrate Judge stated

Plaintiff offered nothing to substantiate this claim. Although Plaintiff contended Nurse Practitioner

Barker incorrectly diagnosed him with H.pylori, the Magistrate Judge determined Plaintiff failed to

show deliberate indifference in this regard.

        Plaintiff complained of an incident in which the medical department did not see him on

January 28, 2015, but he was seen the next day and sent to Wadley Regional Medical Hospital,

where his examination did not result in any significant findings.      The Magistrate Judge stated


                                            Page 5 of 13
Plaintiff failed to show he suffered substantial harm as a result of the one-day delay in treatment.

Although Plaintiff also complained about the practice managers, Defendants Pace and McPeak,

the Magistrate Judge stated their roles are purely administrative and neither of them are medical

providers or otherwise able to make medical decisions. He also complained about the pharmacist’s

failure to approve acidophilus, which is not a Texas Department of Criminal Justice Correctional

Institution Divison (“TDCJ-CID”) approved formulary medication, but the Magistrate Judge

concluded that the fact the pharmacist refused to approve a non-formulary medication did not show

deliberate indifference to Plaintiff’s serious medical needs, and Plaintiff’s disagreement with this

decision likewise did not show deliberate indifference.

       Plaintiff further complained he “has not received any medical treatment to date” and his

complaints have been “untreated and ignored.” The Magistrate Judge determined these allegations

were belied by the extensive medical records which showed Plaintiff has been seen and treated

repeatedly. His disagreement and dissatisfaction with the treatment provided does not show that he

has been the victim of deliberate indifference to his serious medical needs. The Magistrate Judge

therefore recommended Plaintiff’s lawsuit be dismissed with prejudice as frivolous for purposes of

proceeding in forma pauperis.

III. The Plaintiff’s Objections

       Plaintiff’s objections first complain the Court did not permit him to amend his complaint yet

again. Docket No. 81 at 2–3. While trial courts should freely grant leave to amend, granting such

leave is not automatic; rather, the district court may consider a variety of factors including undue

delay, bad faith or dilatory motive, repeated failures to cure deficiencies by amendments previously

allowed or undue prejudice to the opposing party and futility of the amendment. Jones v. Robinson

Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005). Plaintiff’s proposed amended complaint was

filed a year after the Martinez Report and some 10 months after the second amended complaint



                                           Page 6 of 13
which was designated as the operative pleading. Plaintiff has offered nothing to explain this

lengthy delay, nor anything to suggest his requested amendment would not be futile.

       Plaintiff states the primary difference between the operative pleading and the proposed

amended complaint (Docket No. 78) was that the operative pleading did not adequately allege that

the claimed deprivations of medical care were being carried out against other prisoners besides

Plaintiff. Docket No. 81 at 2–3. However, such an allegation is irrelevant to the central question

of whether Plaintiff was himself the victim of deliberate indifference to his serious medical needs.

       Plaintiff further alleges the proposed amended complaint clarified the allegations against

Practice Managers Pace and McPeak. Id. The proposed amended complaint does not list Practice

Manager McPeak as a defendant at all and states Practice Manager Pace’s duties and responsibilities

include overseeing all nurses, pharmacists, practitioners and doctors at the Coffield Unit as their

immediate supervisor. Docket No. 78. This is incorrect, as explained by the Magistrate Judge in

the Report. Docket No. 79 at 30.

       In granting leave to file the second amended complaint as the operative pleading, the

Magistrate Judge stated “no further amendments or supplements shall be permitted unless upon a

showing of exceptionally good cause.” Docket No. 61 at 1. None of the reasons given by Plaintiff

amount to exceptionally good cause. Plaintiff’s objection on this point is without merit.

       Next, Plaintiff contends the Magistrate Judge erred by not permitting him to conduct

discovery. Docket No. 81 at 3–6. Although he received a copy of his medical records in the

Martinez Report, he asserts there were other medical records which would have supported all of

his allegations; however, he offers nothing to suggest that any such records actually exist. See

Parker v. Fortner, 508 F. App’x 359, 2013 WL 264350 (5th Cir. 2013) (vague and speculative

requests for discovery are not sufficient); cf. Logan v. Madison Parish Detention Center, Civil

Action No. 3:12-cv-2221, 2013 WL 5781313 (W.D. La. Oct. 25, 2013) (stating when it comes to



                                           Page 7 of 13
discovery, speculation that there is more will not suffice; if the theoretical possibility that more

documents exist sufficed to justify additional discovery, then discovery would never end; parties

seeking to compel discovery must provide more than just a suspicion or hunch that additional

documents exist which are responsive to the request), citing Hubbard v. Potter, 247 F.R.D. 27, 29

(D.D.C. Jan. 3, 2008). Plaintiff’s objection in this regard is without merit.

       Plaintiff asserts the use of the Martinez Report is unconstitutional because it circumvents the

normal rules of summary judgment and allows the defendants to prematurely present evidence which

is considered as true and used to refute the plaintiff’s allegations. Docket No. 81 at 3. The Fifth

Circuit has upheld the use of Martinez Reports in cases involving claims of deliberate indifference to

serious medical needs as a means by which to conduct a frivolousness screening under 28 U.S.C.

§ 1915(a). Richie v. University of Texas Medical Branch Hospital, 581 F. App’x 405 (5th Cir.

2014); Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).

       Plaintiff was provided with a copy of the Martinez Report, including his medical records and

grievances, and given an opportunity to respond. The Fifth Circuit has held that medical records of

sick calls, examinations, diagnoses and medications may rebut an inmate’s allegations of deliberate

indifference to serious medical needs. Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995).

He has failed to show how the use of a Martinez Report, as approved by the Fifth Circuit, is

unconstitutional. Plaintiff’s objections on this point are without merit.

       Next, Plaintiff contends there are disputed issues of fact because his allegations differ from

what the medical records recount. See Docket No. 81 at 6–37. For example, he states his version

of the facts was that X-rays ordered on March 23, 2015 showed abnormal amounts of stool and gas

in his colon with phleboliths observed on his pelvis, while the Martinez Report states that these X-

rays were normal. Id. at 8. According to the Martinez Report, the results of the March 23 X-ray

stated “a copious amount of stool is present in the colon. The bowel gas pattern is nonobstructed.



                                            Page 8 of 13
No abnormal masses or calcifications are visualized. A few phleboliths are seen on the pelvis.”

Docket No. 48-10 at 95.         The Magistrate Judge’s Report stated when Plaintiff saw Nurse

Practitioner Barker on March 23, “an examination showed a large quantity of stool in the upper

quadrant,” and she gave him a bottle of magnesium citrate to treat this condition. Plaintiff has not

shown his asserted version of the facts in this instance differs from the Martinez Report or the

Magistrate Judge’s Report.

         Likewise, Plaintiff states his version of the facts was that he began experiencing severe

abdominal pain and vomiting on February 10, 2015, while he claims the Martinez Report stated he

did not. Docket No. 81 at 7. The Magistrate Judge’s Report states and the Martinez Report reflects

Plaintiff had a gallbladder sonogram at Wadley Regional Medical Center on February 10, and

this test proved negative. Docket No. 48-15 at 16. Plaintiff has not shown his version of the facts

is inconsistent with the Martinez Report or the Magistrate Judge’s Report.

         Other examples given by Plaintiff of alleged variances include instances where his self-

diagnosis of his medical condition differs from the diagnoses of medical professionals or where he

believes test results have been falsified, despite not setting forth any facts to support this conclusion.

See Docket No. 81 at 6-37. The fact that medical professionals may not believe a prisoner’s self-

diagnosis of his medical condition does not show deliberate indifference. Norton, 122 F.3d at 292;

see also Kayser v. Caspari, 16 F.3d 280, 281 (8th Cir. 1994) (prisoner’s self-diagnosis will not

support a medical conclusion); McClure v. Foster, Civil Action No. 5:10-cv-78, 2011 WL 665819

(E.D. Tex. Jan. 7, 2011), report adopted at 2011 WL 941442 (E.D. Tex. Feb. 16, 2011), aff’d 465

F. App’x 373, 2012 WL 1059408 (5th Cir. 2012). Plaintiff’s objection on this point is without

merit.

         Regarding Practice Managers McPeak and Pace, Plaintiff contends these two Defendants

were the practice managers and supervisors of all the other defendants and were responsible for



                                              Page 9 of 13
ensuring their subordinate employees provided proper, timely and effective medical care. Docket

No. 81 at 9–11. He also claims they were responsible for processing his grievances, were aware

of the treatment deprivations during the time in question and were responsible for coordinating

treatments. Plaintiff further asserts the practice managers allowed and directed their subordinates

to display deliberate indifference to Plaintiff and other prisoners for years. Id.

       The Magistrate Judge determined that the role of the practice managers is purely

administrative, and neither McPeak nor Pace are medical providers or otherwise able to make

medical decisions. See Affidavit of Dr. Stephen Bowers, M.D., Docket No. 48-15 at 5; Hunt v.

Pierson, Civil Action No. 6:15-cv-559, 2016 WL 1357913 (E.D. Tex., Jan. 14, 2016), report

adopted at 2016 WL 1322233 (E.D. Tex. Apr. 4, 2016), aff’d 730 F. App’x 210, 2018 WL 1750600

(5th Cir. 2018), citing Criollo v. Milton, 414 F. App’x 719, 2011 WL 721502 (5th Cir. 2011)

(affirming denial of claim against Practice Manager Pace because there was no showing she was

involved in his medical care). The medical providers and nurses are not employees of the practice

managers and the practice managers have no supervisory role or authority over the medical

personnel. Plaintiff offered nothing to controvert this determination beyond his own conclusory

allegations.

       In addition, the practice managers’ processing of Plaintiff’s grievances does not impute

any type of liability to them. Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005) (no liberty

interest in prison grievance procedures); see also Whitlock v. Merchant, Civil Action No. 5:14-cv-

119, 2015 WL 5909776 (E.D. Tex. Sept. 21, 2015) (mere fact of receipt of grievances does not

show personal involvement in a constitutional deprivation), citing Cervantes v. Sanders, Civil

Action No. 2:98-cv-187, 1998 WL 401628 (N.D. Tex. July 13, 1998) (reading or responding to

prisoner’s grievance does not show personal involvement by prison official); Amir-Sharif v. Valdez,

Civil Action No. 3:06-cv-2258, 2007 WL 1791266 (N.D. Tex. June 6, 2007) (failure to take



                                            Page 10 of 13
corrective action in response to a grievance does not rise to the level of personal involvement).

Plaintiff’s objection on this point is without merit.

       Turning to the pharmacist, identified only as “John Doe,” Plaintiff contends John Doe

disobeyed prescription orders made by the physician at Wadley Regional Hospital. Docket No. 81

at 11–12. However, under TDCJ policy, outside physicians can only make recommendations, not

orders. See, e.g., Burgett v. Fontenot, Civil Action No. 4:10-cv-162, 2010 WL 4394033 (S.D. Tex.

Oct. 29, 2010); Fenlon v. Quarterman, Civil Action No. 6:07-cv-532, 2008 WL 637627 (E.D. Tex.

Mar. 5, 2008), aff’d 350 F. App’x 931, 2009 WL 3444778 (5th Cir. 2009), cert. dism’d, 560 U.S.

962 (2010). This objection is without merit.

       Plaintiff speculates if John Doe had disobeyed an order from Dr. Stanley to discontinue the

antibiotics and gave them to him for an additional five days, then John Doe would have caused the

injuries associated with taking those unneeded antibiotics.   This speculation does not show John

Doe was deliberately indifferent to a serious medical need.

       Next, Plaintiff contends the Magistrate Judge erred in determining the failure to approve a

non-formulary medication was not deliberate indifference. Docket No. 81 at 12–13. He asserts any

medication recommended by a physician is the assumed treatment needed, and neither TDCJ nor

the pharmacist participated in the decision. He claims the pharmacist’s only job is to fill the

physician’s order, nothing more, and contends TDCJ policy regarding formulary or non-formulary

medications is not the controlling authority, or else the policy must be unconstitutional.

       According to evidence offered in Davis v. Lithicum, the prescribing of medications in the

correctional managed health care system is done using medications approved for the correctional

managed care formulary; however, non-formulary requests may be submitted by the unit medical

provider as the provider deems appropriate. Civil Action No. 4:11-cv-2755, 2013 WL 2427722

(S.D. Tex. June 3, 2013), aff’d 574 F. App’x 379, 2014 WL 2884696 (5th Cir. 2014). These requests



                                            Page 11 of 13
must then be approved by the assigned clinical pharmacist who reviews these requests to confirm

that the drug is necessary to the treatment plan and that no acceptable substitute is available on the

formulary.

        Plaintiff’s description of the pharmacist’s duties as solely filling the physician’s orders is

incorrect. Even assuming John Doe was the same assigned clinical pharmacist who declined to

approve the medication, Plaintiff has failed to show that this decision amounted to deliberate

indifference to his serious medical needs, rather than negligence or even malpractice. See Domino

v. TDCJ-ID, 239 F.3d 752, 756 (5th Cir. 2001) (deliberate indifference means conduct clearly

evincing a wanton disregard for a serious medical need); Graves v. Hampton, 1 F.3d 315, 319–20

(5th Cir. 1993) (negligent or mistaken treatment is not tantamount to deliberate indifference); Welch

v. Revell, Civil Action No. 2:10-cv-109, 2011 WL 2455715 (N.D. Tex. May 20, 2011), Report

adopted at 2011 WL 2455661 (N.D. Tex. June 20, 2011) (failure to approve a formulary medication

is not itself deliberate indifference). Plaintiff’s objection on this point is without merit.

        Finally, Plaintiff challenges the Magistrate Judge’s conclusion that he was not the victim of

deliberate indifference. However, Plaintiff’s objections make clear that he is simply dissatisfied

with the medical care he received and that he believes it should have been more effective. He refers

to numerous tests and treatments he received while arguing he has not received any medical care and

that his complaints have been untreated and ignored. The Magistrate Judge correctly determined

these claims are belied by the extensive medical record which shows Plaintiff has been seen and

treated repeatedly. Norton, 122 F.3d at 291–92 (prisoner did not state a claim for deliberate

indifference where there was extensive evidence in the record that prisoner was afforded a

considerable amount of care and attention). Plaintiff’s objections are without merit.

IV. Conclusion

        The Court has conducted a careful de novo review of the objected-to portions of the Magistrate



                                             Page 12 of 13
Judge’s proposed findings and recommendations. See 28 U.S.C. § 636(b)(1) (District Judge shall

“make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the Court has

determined the Report of the Magistrate Judge is correct and the Plaintiff’s objections are without
  . It is accordingly
merit.

       ORDERED that the Plaintiff’s objections are OVERRULED and the Report of the

Magistrate Judge (Docket No. 79) is ADOPTED as the opinion of the District Court. It is further

       ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as

frivolous for purposes of proceeding in forma pauperis. It is further

     ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

     So ORDERED and SIGNED this 28th day of March, 2019.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                          Page 13 of 13
